DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 10-20 were previously pending and subject to a non-final office action mailed 09/17/2020. Claims 10-11 and 13-19 were amended; claim 12 was cancelled, and no claim was added in a reply filed 12/15/2020. Therefore claims 10-11 and 13-20 are currently pending and subject to the final office action below. 
Drawings
The drawings submitted on 05/30/2018 are acknowledged and accepted. 
Response to Arguments
Applicant’s arguments, see remarks p. 8, filed 12/15/2020, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 13, 19 and 20 has been withdrawn. 
Applicant’s arguments, see remarks p. 11-17, filed 12/15/2020, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 10-11 and 14-20 has been withdrawn. 
Applicant's arguments filed 12/15/2020 in regards to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that independent claims recite limitations (please see remarks p. 9-10) that impose meaningful limits on the alleged judicial exception and do not monopolize it (remarks p. 9-10). Examiner respectfully disagrees. 
Examiner respectfully notes that some of the limitations the Applicant cites in p. 9-10 of the remarks are limitations that Examiner recited as part of the abstract concept (please see office action dated 09/17/2020 p. 7-9). They were recited as part of the abstract concept of certain methods of organizing human activity because they were limitations that covered commercial interactions between a user and a business and also they managed the interactions between these two entities. The amended limitations added to the independent claims do not alter the above analysis because they further narrow the abstract idea but do not integrate it into a practical application or provide significantly more limitations. Therefore, the amended limitations do not add meaningful limits to the abstract concept. 
Furthermore, Examiner respectfully notes that preemption is not the test for subject matter eligibility. For a claim to be found eligible, it has to overcome the Alice/mayo 2 part analysis. 
Applicant argues that the limitations recited in the remarks p. 9-10 when combined with “the mobile terminal”, “entry gate” and “server” improve the use of an attraction and entry to a service space, thus they integrate the abstract idea in a meaningful way beyond just linking to the use of the judicial exception to a “particular technological environment” (remarks p. 10-11). Examiner respectfully disagrees. 
The mobile terminal and server are recited at a high level of generality that amounts to instructions of applying the abstract idea into a computer environment. The claim limitations 
Applicant argues that the ordered combination of the claims enable the above recited improvement (remarks p. 11). Examiner respectfully disagrees. 
As stated above, the claim limitations recite an abstract idea that is directed towards certain method of organizing human activity. The mobile terminal, the server and entry gate are recited at a high level of generality that they amount to “apply it” and “field of use”. Therefore, the claims are not patent eligible because they are directed to an abstract idea without integrating it into a practical application or providing significantly more limitations. 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communicator” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determine if the registered ticket information is valid at least by verifying whether the registered ticket information […] is unused; activate the registered ticket information in response to the activation request […] and determining the registered ticket information is valid; 2Serial No. 15/992,923 generate the entry approval in response to determining the registered ticket information is valid;  credit to the registered ticket information after the registered ticket information is activated; assign additional credit-related information to the registered ticket information in response to an activation of the ticket 
The limitations of above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim further recites “ receive registered ticket information from a mobile terminal through an entry gate… receive an activation request for the registered ticket information from the mobile terminal… receive a reservation request from the mobile terminal,  the reservation request based on a subtraction of credits that are cumulatively assigned to the registered ticket information” The receiving steps are recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering which is a form of insignificant extra solution activity. The claim also recites “transmit an entry approval to the entry gate in response the registered ticket information being verified to be valid and transmit attraction 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2019/0279246)(paragraph 31-40) does not provide any indication that the additional elements describe above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving and transmitting steps are well-understood, routine and conventional activity is supported under Berkheimer. 
Dependent claims 11-18 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 10 without successfully integrating the exception into a practical application (the processor is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim 19/20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “ validating registered ticket information by verifying whether the registered ticket information from […] is unused; activating the registered ticket information[…] after the registered ticket information is validated; assigning a default credit and additional credit-related information to the registered ticket information in response to an activation of the registered ticket information, the additional credit-related information including at least one of personal information and a class of ticket; determining an additional credit time period based on the additional credit-related information; assigning an additional credit; when the additional credit time period elapses; and calculating a probability based on a plurality of reservation requests for a time slot of the target attraction and a capacity assigned to the time slot; determining whether to approve each of the plurality of reservation requests, generated by subtracting credits from the registered ticket information, based on the calculated probability; and generating the attraction reservation information for the target attraction in response to the reservation request being approved ”
The limitations of above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including sales activities or behaviors; business relations) and 
This judicial exception is not integrated into a practical application. In particular, the claim further recites “receiving registered ticket information from a mobile terminal through an entry gate;” The receiving step is recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering which is a form of insignificant extra solution activity. The claim also recites “transmitting an entry approval to the entry gate after activating the registered ticket information;” The transmitting step is also recited at a high level of generality (i.e., as a general means of transmitting data), and amounts to insignificant application which is also a form of insignificant extra solution activity. The mobile terminal and entry gate recited in claim 19 and the mobile terminal, entry gate, processor and computer medium recited in claim 20 are also recited at a high level of generality and merely automates the abstract idea as well as the receiving and transmitting steps. Each of the additional limitations, alone or in combination, is no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2019/0279246)(paragraph 31-40) does not provide any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628                                                                                                                                                                                                        n